In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-359 CR

NO. 09-04-360 CR

____________________


KEVIN DENLEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 66874 and 72230




MEMORANDUM OPINION (1)
	We have before the Court two appeals by Kevin Denley from an order signed May
28, 2004, denying a motion for DNA testing.  The notice of appeal was filed with the trial
court on August 24, 2004, more than thirty days from the date of the appealable order. 
We notified the parties that the appeal did not appear to have been timely filed, but
received no response.  The Court finds the notice of appeal was not timely filed.  Tex. R.
App. P. 26.2.  No extension of time was timely requested pursuant to Tex. R. App. P.
26.3.  It does not appear that appellant obtained out-of-time appeals.  The Court finds it
is without jurisdiction to entertain these appeals.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM
Opinion Delivered October 20, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.